Title: To George Washington from Alexander Henderson, 11 January 1785
From: Henderson, Alexander
To: Washington, George



Dear Sir
Dumfries [Va.] 11th Janry 1785

Your favor of the 20th came duly to hand, neither Ryan nor Mr Rumsey were in Richmond while I was there, Ryan was sick at Petersburgh.
The acts for opening the Navigation of Patowmack and James river passed all the forms fortunately the day before the hard weather obliged the assembly to separate—Resolutions similar to those in Maryland have also passed both Houses—of these Copies will be brought up by Mr Grayson, I do myself the pleasure to inclose a Copy of one other Act passed during the present Session. I have the honor to be with the greatest Esteem Sir Your obedt Sert

Alexr Henderson


You have inclosed Ryans Note —and some of the proceedings of the Assembly.

